Citation Nr: 1300325	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  11-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for left arm impairment due to disc extrusion at C6-7 of the cervical spine.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from January 2003 to May 2004 and from June 2005 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an October 2010 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal is REMANDED to the RO for the reasons set forth below.  VA will notify the appellant if further action is required.

REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran. 

In his August 2011 substantive appeal, the Veteran requested a videoconference hearing before the Board to be held at the local RO before a Veterans Law Judge (VLJ).  In August 2012, a letter was sent to the Veteran informing him that such a hearing had been scheduled for October 5, 2012 at the Hartford RO in Newington, Connecticut.  The notice letter was accompanied by a form on which the Veteran could accept the videoconference hearing or indicate that he declined such hearing and preferred to wait for a travel board hearing.

In September 2012 the Veteran responded that he declined the video hearing and that he preferred to wait for a future (in-person) visit by a member of the Board.  The returned form is dated September 25, 2012.  The Veteran did not report for the scheduled October 5, 2012 videoconference hearing.  

Thereafter, in a December 2012 memorandum, the Veteran's representative reiterated that the Veteran had chosen to wait for a Travel Board hearing in lieu of the videoconference hearing and requested that the claims folder be returned to the RO in order to continue the hearing process.  

Therefore, the appeal must be remanded so the Veteran can be scheduled for a personal hearing before the Board to be held at the local RO as requested.  38 C.F.R. § 20.704 (2012). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ at the Hartford RO.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

